      Case 4:19-cv-03807 Document 1 Filed on 10/03/19 in TXSD Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ALMOND ENTERPRISES, LLC                          §
                                                 §
v.                                               §       CIVIL ACTION NO. 4:19-cv-3807
                                                 §
TRAVELERS CASUALTY INSURANCE                     §       JURY DEMANDED
COMPANY OF AMERICA                               §
                                                 §

            DEFENDANT TRAVELERS CASUALTY INSURANCE COMPANY
                    OF AMERICA’S NOTICE OF REMOVAL

       Defendant Travelers Casualty Insurance Company of America (“Travelers”) files this

Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

                                  I. N ATURE OF THE S UIT
       This lawsuit arises from a claim made by Plaintiff under a commercial property insurance

policy issued by Defendant to Plaintiff. Plaintiff filed this lawsuit alleging, breach of contract,

breach of warranty, misrepresentation, unspecified violations of Texas Insurance Code, and

unspecified violations of the Texas DTPA, enhanced statutory damages, and attorney fees.

                            II. P ROCEDURAL B ACKGROUND
       1.       On July 25, 2019, Plaintiff filed an Original Petition initiating an action against

Defendant in the 152nd Judicial District Court of Harris County, Texas, bearing Cause No. 2019-

50840 (“the State Court Action”). See Exhibit D. A jury demand was not made in the State

Court Action.

       2.       Defendant was served with the Original Petition in the State Court Action via

certified mail directed to its registered agent on September 16, 2019.
      Case 4:19-cv-03807 Document 1 Filed on 10/03/19 in TXSD Page 2 of 4



       3.      This Notice of Removal is timely filed within the 30-day statutory time period for

removal under 28 U.S.C. § 1446(b)(1), being filed within 30 days after Defendant’s receipt of

service of process.

       4.      This Notice of Removal is also timely filed within one year after commencement

of the State Court Action, in compliance with 28 U.S.C. § 1446(c)(1).

                                III. B ASIS FOR R EMOVAL
       5.      This Court has original diversity jurisdiction under 28 U.S.C. § 1332 over this

civil action, and the action may be removed pursuant to 28 U.S.C. § 1441(b), as it is a civil

action between citizens of different states, and the matter in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

       6.      Plaintiff is a Texas citizen. Plaintiff made no allegation in the State Court Action

regarding its citizenship. However, the members of Almond Enterprises, LLC, as disclosed in

public records, are identified as follows: Muthaffar M. “Mark” Omran: 9200 Main Street,

Houston, Texas 77025.

       7.      Travelers is not a Texas citizen. Defendant Travelers is a citizen of Connecticut

and has its principal place of business in Hartford, Connecticut. Therefore, Travelers is a citizen

of Connecticut for purposes of diversity jurisdiction.

       8.      The amount in controversy exceeds $75,000. Plaintiff’s Original Petition is

silent as to the amount of monetary damages sought and fails to comply with TEX. R. CIV. P. 47,

which requires the petition to identify the amount of monetary relief sought.            However,

Plaintiff’s pre-suit submissions in conjunction with its insurance claim demonstrate that the value

of the disputed claim, together with the enhanced damages and attorney fees sought, exceeds

$75,000. See Exhibit E. Specifically, as shown by the attached Exhibit E, Plaintiff submitted a



                                                 2
      Case 4:19-cv-03807 Document 1 Filed on 10/03/19 in TXSD Page 3 of 4



claim for $67,876.67 in replacement costs. Plaintiff has also pleaded claims for treble damages

and attorney fees. Therefore, the total amount in controversy exceeds $75,000, this Court has

subject-matter jurisdiction under 28 U.S.C. §1332, and this removal is proper.

       9.       Removal to the Southern District of Texas, Houston Division is proper because

the state court action is pending in Harris County, which is part of the Southern District.

       10.     In compliance with 28 U.S.C. § 1446(a) and Local Rule 81, Defendant has filed

with this Notice of Removal (a) all executed process, (b) all pleadings asserting causes of action,

(c) all orders signed by the state court judge, (d) the state court docket sheet, (e) an index of

matters being filed, and (f) a list of counsel of record and the parties represented. See attached

Exhibits A-D. In compliance with Local Rule 81, which requires that only the listed documents

be attached, Defendant has not attached any other documents to this Notice of Removal.

Defendant will separately file any Corporate Disclosure which may be required in compliance

with FED. R. CIV. P. 7.1.

       11.     In compliance with 28 U.S.C. § 1446(d), Defendant hereby certifies that it will

promptly notify the clerk of the court in the State Court Action and all adverse parties of this

removal.

                             IV. C ONCLUSION AND P RAYER
       12.     The basis for this removal and this Court’s jurisdiction is diversity of citizenship

under 28 U.S.C. §1332 because Plaintiff and all its members are citizens of Texas and Travelers

is a citizen of Connecticut. For the reasons stated in this Notice, the Court may exercise

diversity jurisdiction over this lawsuit. The amount in controversy, based on documents from the

underlying insurance claim, exceeds $75,000, exclusive of interest and costs. As such, this




                                                 3
      Case 4:19-cv-03807 Document 1 Filed on 10/03/19 in TXSD Page 4 of 4



removal is proper under 28 U.S.C. §1441. On these grounds, Defendant hereby removes the

referenced State Court Action to this Court.

       13.     Defendant demands a jury in this removed action.

       14.     THEREFORE, Defendant Travelers respectfully requests that the above-entitled

action be removed from the 152nd District Court of Harris County, Texas to the United States

District Court for the Southern District of Texas, Houston Division.

                                               Respectfully submitted,

                                               MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                               By: /s/ Melinda R. Burke
                                                      Melinda R. Burke
                                                      E-Mail: burke@mdjwlaw.com
                                                      State Bar No. 03403030
                                                      Federal I.D. 425268
                                                      9111 Cypress Waters Blvd., Suite 250
                                                      Dallas, Texas 75019
                                                      Telephone: (214) 420-5500
                                                      Facsimile: (214) 420-5501

                                               ATTORNEY-IN-CHARGE FOR DEFENDANT
                                               TRAVELERS CASUALTY INSURANCE
                                               COMPANY OF AMERICA

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on
October 3, 2019.

       Jeffrey W. Gillespie
       4625 San Felipe, Suite 1100
       Houston, Texas 77027
       Fax: (888) 389-8178
       Email: jwgill@swbell.net

                                                             /s/ Melinda R. Burke
                                                             Melinda R. Burke



                                                  4
